Citation Nr: 1047569	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected panic disorder, prior to August 23, 2007.  

2.  Entitlement to a disability rating in excess of 30 percent 
for service-connected panic disorder, from August 23, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1979 to December 
1982 and from March 1985 to May 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied the Veteran's request for an increased rating for his 
service-connected acquired psychiatric disorder in excess of 10 
percent.  In a subsequent September 2007 rating decision, the 
agency of original jurisdiction (AOJ) increased the Veteran's 
rating to 30 percent with an effective date of August 23, 2007.

The Board notes that the Veteran's claim was initially granted as 
one for a panic disorder.  However, as addressed below, the 
various VA psychiatric examiners and VA medical treating 
physicians have described the Veteran's acquired psychiatric 
disorder utilizing different language.  38 C.F.R. § 4.2.  As 
directed by the United States Court of Appeals for Veterans 
Claims (Court), 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the Veteran's favor, thus attributing such signs 
and symptoms to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 
(1996)).  Furthermore, the rating code operative in this instance 
does not provide a mechanism for the Board to distinguish between 
a service-connected psychiatric disorder and a non-service-
connected psychiatric disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2010).  


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorder from the 
pendency of this claim and prior to August 23, 2007, has been 
shown to be manifested by such symptoms as depressed mood, 
anxiety, panic attacks weekly or less often, with chronic sleep 
impairment and persistent auditory and visual hallucinations, 
which cause him to experience occupational and social impairment 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with a GAF 
score of 55.

2.  On and after August 23, 2007, the Veteran's service-connected 
psychiatric disorder has been shown to be manifested by such 
symptoms as depressed mood, anxiety, panic attacks weekly or less 
often, with chronic sleep impairment and persistent auditory and 
visual hallucinations, which causes him to experience 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, with a GAF score of 55.

3.  For the entire appeal period, the Veteran had generally 
functioned satisfactorily with routine behavior, self-care, and 
normal conversation, and has been able to maintain and establish 
effective work and social relationships.  The Veteran has not 
shown circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, difficulty understanding 
complex commands, impairment of short or long-term memory, or 
impairment in judgment or abstract thinking.  


CONCLUSIONS OF LAW

1.  Prior to August 23, 2007, the criteria are met for a 
disability rating of 30 percent, but no greater, for the 
Veteran's service-connected psychiatric disorder.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9400 (2010).

2.  The criteria are not met for a disability rating in excess of 
30 percent for the Veteran's service-connected psychiatric 
disorder on and after August 23, 2007.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in August 
2006.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his higher rating claims; (2) informing him about 
the information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the August, September, and November 2006 letters 
from the AOJ advised the Veteran of the elements of a disability 
rating and an effective date, required by Court.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

Concerning his claims for an increased rating for an acquired 
psychiatric disorder, in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008), the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the Veteran that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the Veteran's employment and daily life.  The 
Court also required notice as to the requirements of the relevant 
Diagnostic Code.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 
1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating in the August 2006 notice 
letter.  Furthermore, the Veteran has submitted statements to the 
VA which show that he is aware of the general criteria for 
proving a claim for an increased rating.  See the Veteran's 
October 2006 notice of disagreement (NOD); see also the Veteran's 
representative's Informal Brief of Appellant in Appealed Case 
(Brief) dated in October 2010.  Finally, the notice letter of 
November 2006, the September 2006 and September 2007 rating 
decisions, the February 2007 statement of the case (SOC), and the 
September 2007 supplemental SOC (SSOC), all provided the Veteran 
with a review of the specific criteria which had been used to 
decide the Veteran's rating.  Given this record, any error in 
notice has been in the provision of notice in excess of what is 
required by the governing law.  Therefore, the Veteran has 
clearly been adequately informed of the evidence necessary to 
support his claims to enable his full participation in his case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, 
the Board concludes the Veteran has been provided with all 
required notice.

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
September 2006 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error.  Further, 
following the issuance of additional notice providing the 
specific requirements for an increased rating for the Veteran's 
acquired psychiatric disorder in November 2006, the AOJ 
readjudicated the issue via the February 2007 SOC as well as the 
September 2007 SSOC and rating decision.  Finally, the Veteran 
has never alleged how any timing error or other notice error has 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of his VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured VA treatment records, and two VA 
psychiatric examinations.  The Veteran has submitted personal 
statements.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has he 
indicated that such records exist.  

Regarding the Veteran's VA psychiatric examinations, these 
examinations were conducted in August 2006 and August 2007.  
Since that time no evidence has been submitted to indicate that 
the Veteran's service-connected acquired psychiatric disorder has 
worsened since the August 2007 VA psychiatric examination.  As 
such, without evidence that the condition on appeal has worsened 
since the August 2007 VA medical examination, the Board is not 
required to remand the Veteran's claims for a new VA medical 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, 
the VA medical examinations provided to the Veteran reviewed the 
Veteran's symptoms and history regarding his acquired psychiatric 
disorder, as well as the medical evidence of record, and the 
Veteran's stated symptoms.  The examiners have also addressed the 
functional effects of his acquired psychiatric disorder on his 
daily life and employment.  As such, the August 2006 and August 
2007 VA psychiatric examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (a VA medical examination must be 
adequate for rating purposes).  Therefore, the Board concludes 
that the AOJ has fully complied with the duty to provide the 
Veteran with a VA medical examination which is adequate to 
address the service-connected disorder currently on appeal.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claims has been 
met.  38 U.S.C.A. § 5103A.

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when his disabilities have been 
more severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed (in 
this case, July2005) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).  

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 10 percent evaluation is 
provided for an acquired psychiatric disorder that causes 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during the periods of significant stress, 
or, symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130.  

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.  

An even higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id; see also Bowling v. Principi, 
15 Vet. App. 1, 11 (2001) (holding that in determining whether 
the Veteran meets the criteria for a 70% rating, the Board must 
consider whether the Veteran has deficiencies in most of the 
following areas:  work, school, family relations, judgment, 
thinking, and mood).

The requirements of a 100 percent rating under Diagnostic Code 
9400 are:  total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A Global Assessment of 
Functioning (GAF) score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.

The higher the score, the higher the overall functioning of the 
individual is.  For instance, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

Analysis - Increased Rating Prior to and From August 23, 3007

In an August 1987 decision, the Veteran was granted service 
connection for his panic disorder under Diagnostic Code 9400 with 
a disability rating of 10 percent.  38 C.F.R. § 4.130.  As of 
August 23, 2007 (the date of a VA examination), the Veteran's 
disability was increased to 30 percent disabling under the same 
diagnostic code.  The Veteran currently seeks a rating in excess 
of 10 percent for the appeal period prior to August 23, 2007, and 
a rating in excess of 30 percent after August 23, 2007.  In 
granting the Veteran an increased rating effective August 23, 
2007, the AOJ has staged the ratings for the Veteran's service-
connected acquired psychiatric disorder for the appeal period.  
Hart, supra.  As the issues regarding the separate periods on 
appeal present similar issues of law and fact, and warrant the 
same conclusion regarding his disability rating, the separate 
periods on appeal will be addressed together through the 
following analysis.

The Board notes that the various treating physicians have used 
different language to describe the Veteran's service-connected 
psychiatric disorder.  In particular, in July 2005, the treating 
physicians began referring to the Veteran's acquired psychiatric 
disorder as a MDD (or a major depressive disorder) with psychotic 
features.  Furthermore, the August 2006 VA psychiatric examiner 
indicated that the Veteran's did not currently "show any 
evidence of an anxiety disorder," and no longer met the criteria 
for a panic disorder, but that his current depressive disorder is 
likely a maturation of his prior panic disorder.  The August 2006 
examiner also indicated that some of the Veteran's interpersonal 
difficulties were due to his personality disorder.  The Board is 
generally prohibited from considering a personality disorder a 
disease or injury for compensation purposes.  38 C.F.R. § 4.127.  
In this case, however, it is not feasible for the Board to 
attempt to separate the effects of any separate psychiatric 
disorder from the Veteran's service-connected disorder.  The 
Court has directed that when it is not possible to separate the 
effects of the service-connected condition versus a non-service-
connected condition (such as a personality disorder), 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  
Finally, as noted above, the relevant rating code does not 
provide a mechanism for differentiating between separately 
diagnosed disorders and instead generally provides for 
assessments of the occupational, social, emotional, and cognitive 
effects of any acquired psychiatric disorder; thereby giving 
effect to the general policy of conceding reasonable doubt to the 
Veteran in terms of assessing the manifestations of a acquired 
psychiatric disorder.  38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9400.  Consequently, the Board will consider all the Veteran's 
psychiatric symptoms together without attempting to differentiate 
between distinctly diagnosed psychiatric disorders.

Prior to the relevant period on appeal, the Veteran's VA medical 
treatment records show that his acquired psychiatric disorder had 
been relatively consistent.  The Veteran had consistently denied 
experiencing any auditory or visual hallucinations.  He had been 
shown to experience sleep problems, although this was indicated 
as being primarily due to working a night shift, as well as some 
anxiety and depression with a GAF score of 65 (indicative of mild 
symptoms).  See the VA medical treatment records dated in 
November 2002, and June, August, and December 2004, and May 2005.  

However, about a year prior to his application for an increased 
rating, the Veteran's VA medical treatment records reveal an 
increase in the severity of his condition.  The Veteran's VA 
medical treatment record of July 2005 shows that he was feeling 
"depressed, paranoid, not sleeping well," and "anxious."  Of 
particular note was an increase in the severity of the Veteran's 
sleep problems in that he reported only sleeping 2-3 hours per 
night.  The Veteran also reported being angry at people at work, 
although he had no plans to kill anyone.  He reported plans to 
get married, but did "not show [a] lot of feelings when he tells 
that he is getting married."  He endorsed feelings of guilt, 
hopelessness, and helplessness.  He also indicated experiencing 
passive suicidal ideation but denied any plans.  He was indicated 
as being alert and oriented, casually dressed with good eye 
contact and appropriate behavior.  However, he was tearful on and 
off during the interview.  He also indicated experiencing some 
auditory hallucinations and visual hallucinations at night.  
Shortly after this treatment episode, the Veteran's diagnosis was 
changed to one of major depressive disorder with psychotic 
features and his GAF score was decreased to 55 (indicative of 
moderate symptoms).  The Board also notes that the Veteran was 
offered a hospital admission at around this time.

Subsequently, in August 2005, the Veteran continued to report 
sleep problems and hallucinations, with some anger and drowsiness 
at work.  In October 2005 the Veteran had experienced some 
thoughts of wanting to hurt someone since the death of a friend, 
but did not show homicidal or suicidal ideation and did not 
report any hallucinations.  In February 2005, the Veteran 
reported decreased problems with sleep but continuing 
difficulties with his work and home relationships.  The Veteran 
also indicated that his supervisor had given him two days off 
because he "broke down" while at work.  He also indicated 
experiencing some hallucinations.  In May 2006, the Veteran 
indicated that he continued to experience problems with sleep and 
hallucinations.  In July 2006, the Veteran indicated continued 
sleeping problems as well as some evidence of hallucinations.  He 
also indicated that he had a "short fuse, especially at work," 
but due to the birth of a new child he had taken a paternity 
leave.  In August 2006, the Veteran showed some increase in the 
severity of his symptomatology.  The Veteran indicated increased 
difficulties with his wife, as well as increased irritability and 
anger.  Later the same month, the Veteran indicated that he had 
experienced some improvements with an adjustment in his 
medication dosage, feeling calmer and less irritable.  However he 
continued to experience negative thoughts of going to jail, but 
denied suicidal or homicidal ideation.  He also felt depressed 
due to social pressures associated with having a new baby, new 
house, and difficulty with his step-son.  He also experienced 
continued crying episodes and hallucinations.  

In September 2006, the Veteran indicated that he had returned to 
work and continued to have some difficulties with his 
supervisors.  His thoughts about hurting people and going to jail 
had decreased, but he felt that someone was watching while he 
slept, and this aspect of his symptoms had gotten worse.  In 
October 2006, the Veteran indicated that his mood had worsened, 
although his treating physician observed him interacting 
cheerfully with the staff and noted that he appeared "brighter" 
and better groomed than usual.  In December 2007, the Veteran's 
physician indicated that the Veteran appeared to have improved 
objectively, but the Veteran indicated that he was having more 
problems at work.  In February 2007, the Veteran's physician 
noted that his symptoms appeared to have decreased with 
medication, but it was not clear if the Veteran was being 
adequately compliant with his treatment regimen.  The Veteran's 
main complaints were "bizarre thinking, abnormal perceptions, 
and poor sleep."  In March 2007, the Veteran indicated that his 
mood may have improved; that he continued to experience 
hallucinations but they were more transient.  The VA treating 
physician indicated that the Veteran's mood, voices, visions, and 
paranoia had all improved.  However in May 2007, the Veteran 
indicated that his symptoms had worsened, to some extent this was 
indicated as being due to the death of a friend, but his symptoms 
were indicated as being outside of the realm of grief alone.  In 
July 2007, the Veteran indicated continued difficulties at work 
and with his family, with reduced depressive symptoms.  However, 
the Veteran continued to have some hallucinations.  In August 
2007, the Veteran initially indicated that he was feeling alright 
and was about the same as the July 2007 visit.  However, later in 
the interview he indicated that at night his thoughts would race 
and he thought the devil was trying to talk to him.

Over the course of his appeal, the Veteran's treating physicians 
have provided indications of his status under the heading 
"mental status examination."  These provide a record of the 
clinical manifestations of the Veteran's psychiatric disorder 
beyond the generally recorded observations.  These records show 
that over the course of his treatment during the appeal period, 
he has been found to be alert and oriented, generally well-
groomed with calm cooperative and appropriate behavior (with the 
exception of an indication of inappropriate behavior in May 
2006).  There was no evidence of involuntary movement and the 
Veteran's speech and thought were found to be linear and goal-
directed.  The Veteran was generally indicated as not 
experiencing delusions except for some paranoia in July 2007 and 
mild delusions in August 2007.  The Veteran was frequently 
indicated as not experiencing any suicidal or homicidal ideation 
throughout the treatment records, although the Board notes that 
in July 2005, the Veteran indicated some suicidal ideation, but 
denied having any plans at that time.  The Veteran also indicated 
some thoughts of harming others in August 2006 and September 
2006, and received counseling on this issue.  However, it was 
noted in July 2005 that, although he was offered hospitalization, 
the Veteran was not considered a danger to himself or others, and 
there is no competent evidence of record to contradict that 
conclusion.  The Veteran was generally indicated as not engaging 
in obsessions or compulsions except for a note of checking the 
doors at night in July 2007, the Board also notes that this is 
consistent with his reports of sleep disturbance and nighttime 
hallucinations.  The Board also notes that the Veteran's mood was 
indicated as varying considerably by his VA medical treatment 
records manifesting from "alright" to depressed, cranky, 
frustrated, or sad, on various occasions.  The Veteran's affect 
was generally noted as being restricted, but was congruent with 
his depressed mood in July 2006 and with his frustrated and sad 
mood in August 2006.  Finally, the Board notes that the Veteran 
consistently reported experiencing auditory and visual 
hallucinations at night throughout the appeal period.

The Veteran was also provided with VA psychiatric examinations to 
assess the severity of his service-connected psychiatric disorder 
in August 2006 and August 2007.  At the time of the August 2006 
examination, the medical records showed that the Veteran was 
coping adequately.  The Veteran continued to have sleep problems 
which were somewhat diminished generally but had been exacerbated 
by a new baby.  Generally, the Veteran was indicated as having 
insomnia and difficulty getting along with people at work.  The 
Veteran reported that his medications were helping, but that he 
would occasionally miss work due to his sleep problems, and his 
medication occasionally made him feel hung-over in the mornings.  
The Veteran reported subjective fears of losing control or having 
behavioral outbursts, and indicated that in the past he had 
experienced episodes of wishing to hurt himself.  He also 
reported fears of fearing hurting someone else at work and feared 
going to jail or losing his family if he lost control.  He 
generally felt this way towards people who confronted him about 
behavior in terms of job performance.  

In terms of the effects of his acquired psychiatric disorder on 
his employment, the Veteran could not provide a number of days 
that he had missed in the previous year, but indicated that he 
would show up almost all of the time.  He did indicate that he 
was occasionally late due to his sleep problems.  The Veteran 
also indicated that he had not been reprimanded at the job, but 
one supervisor had complained about a slowed demeanor in 
performance of his duties.  Emotionally, the Veteran indicated 
that he felt both depressed and anxious.  He stated that he 
experienced panic attacks "once every two months."  During 
these attacks, he would become short of breath, tearful and 
fearful, and withdraw socially.  The attacks would last about two 
hours and were indicated as moderately severe.  He reported sleep 
disturbance including difficulty falling asleep, and difficulty 
staying asleep.  The Veteran also generally reported increased 
appetite and weight gain with diminished energy and 
concentration.  The Veteran did admit to some homicidal ideation 
regarding his "big boss," but had no plans or intent to harm 
this individual.  The Veteran indicated assisting in some child 
care activities and completing hygiene tasks without difficulty.  

The Veteran again indicated experiencing some auditory 
hallucinations.  The examiner indicated that these were 
"atypical for hallucinatory experiences," and that the Veteran 
appeared to be exaggerating his symptoms.  Nevertheless, given 
the consistent reporting of hallucinations, the Board concludes 
that while the Veteran might have been exaggerating certain 
symptoms at the time of his August 2006 VA psychiatric 
examination, his statements to experiencing them are considered 
credible.  The Veteran indicated that while sweeping at work he 
would occasionally spin in circles, but that he was able to 
complete is chores and this did not interfere with the 
performance of his duties.  The Veteran's long and short-term 
memory was considered intact.  The examiner indicated that the 
Veteran's primary complaint was his sleep impairment and that 
this would cause mild to moderate and intermittent interference 
in his occupational functioning.  Ultimately, the examiner 
concluded that the Veteran manifested with an ongoing depressive 
disorder which is partially controlled by medication.  His 
psychiatric disorder caused some mild to moderate and 
intermittent interference with his social and occupational 
functioning.  Situational stressors seemed to exacerbate his 
functioning.  The examiner reviewed the Veteran's history of 
treatment and GAF scores noting that the Veteran's treating 
physician had awarded him a score of 55, and awarded the Veteran 
a score of 58 (again indicative of moderate symptoms).

As noted above, the Veteran was provided with another VA medical 
examination in August 2007.  It was on the basis of this opinion 
that the AOJ awarded the Veteran a disability rating of 30 
percent.  The Board notes that at the time of that examination 
and after a review of the medical record and the Veteran's 
symptoms, the VA examiner indicated that the Veteran's 
"evaluation and history [is] almost identical to that recorded 
in his prior" VA psychiatric examination.  At the time, the 
Veteran indicated that his anxiety and worry are a major problem 
for him, which affects his sleep at night and his concentration 
during the day.  The Veteran indicated that his medications had 
helped but he continued to have problems.  The Veteran indicated 
that he was experiencing "panic episodes about 2-3 times per 
month which last about 2-8 hours;" of about the same frequently 
but of slightly more extended duration than at the time of the 
August 2006 examination.  The Veteran also indicated that he had 
left work two times in the past 3-4 months due to these episodes.  
The Veteran also indicated that his depression makes him withdraw 
from others and causes him to experience crying episodes.  The 
Veteran indicated a history of suicidal ideations prior to 1994.  
He indicated getting angry at work but denied any homicidal 
ideation.  The Veteran also provided some evidence of auditory 
hallucinations.  The Veteran indicated that he continued to work 
at the Post Office, but had been previously switched to custodial 
work because his anxiety and sleep problems were interfering with 
his ability to safely operate the mail sorting machines.  The 
Veteran indicated that he had been married at that point for two 
years with a one-year-old son.  In terms of his daily activities 
the Veteran was living with his wife and baby, and was able to 
perform his daily activities unaided, including a lot of the 
cooking and grocery shopping for his family.  He also indicated 
that he would play the guitar to relax, including for others at 
church.  

The examiner concluded that his GAF score within the past year 
had been shown to be from 55-65, and awarded him a GAF score of 
55 (again indicative of "moderate impairment in industrial and 
social functioning").  In terms of his employment, the examiner 
indicated that he had been employed at the Post Office for 17 
years, but experienced substantial stress and anxiety related to 
his job and his relationship with his coworkers.  The examiner 
concluded that the Veteran's anxiety level would be lower if he 
could work with less interaction with coworkers and the public, 
but he did not show any limitations which would preclude 
employment.  Socially, the examiner indicated the Veteran was 
fairly isolated, maintaining a significant relationship with his 
wife, but with few other social interactions.  The Veteran 
appeared to have poor coping skills and was unable to tolerate 
stressful situations.

The Board noted above that about a year prior to his application 
for an increased rating for his service-connected psychiatric 
disorder; the VA medical treatment records show an increase in 
the severity of his acquired psychiatric disorder.  This is also 
born out be the Veteran's GAF score history.  Previously, the 
Veteran had been consistently awarded a GAF score of 65.  See the 
VA medical treatment records dated November 2002, June 2004, and 
May 2005.  However, in July 2005 the Veteran's GAF score dropped 
to 55.  This might have been considered a temporary increase due 
to transient family problems reported at the time; however, the 
GAF scores remained consistently within this range from this time 
forward shown by later VA medical treatment records.  See the VA 
medical treatment records dated in July and August 2005, 
February, May, July, August, and October 2006, and February, May, 
and August 2007 (including at the time of the August 2007 VA 
psychiatric examination).  The Board notes that over the appeal 
period the Veteran was awarded a GAF score of 65 in December 
2006, a score of 60 in July 2007, and that the August 2006 VA 
psychiatric examination awarded a GAF score of 58.  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As stated by the Court, credibility is the province of 
the Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Given the generally consistent GAF 
score, the few slightly higher scores may be considered 
statistical outliers due to a temporary variation in the severity 
of the Veteran's condition at that time and will not be 
considered representative of the Veteran's disability level for 
the appeal period.  See 38 C.F.R. § 4.126.  Finally, as the Board 
is crediting the GAF scores which provide evidence of greater 
severity for the Veteran's condition, this redounds to the 
Veteran's benefit and results in no prejudice to his claim.  
Therefore, the Board considers the GAF score of 55 to be 
generally representative of the Veteran's disability level for 
the appeal period, and as such provides evidence of "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."

Finally, the Veteran has indicated that his acquired psychiatric 
disorder causes him to panic where he will need to isolate 
himself, or occasionally leave work due to the effects.  See the 
Veteran's August 2006 statement.  The Veteran also pointed out in 
his October 2006 NOD that he experiences his attacks a couple of 
times a month, and fears losing control.  

In reviewing the complete medical and lay history of record for 
the appeal period, the Board concludes that the Veteran's 
disorder has manifested a generally similar set of symptoms and 
effects, which reveal that a rating of 30 percent is appropriate 
for the Veteran's acquired psychiatric disorder for the entire 
appeal period.  The Veteran's acquired psychiatric disorder 
clearly causes occupational impairment with reduced reliability 
and productivity.  The Board reaches this conclusion because it 
is apparent from the treatment record that the Veteran was 
switched from clerking to custodial duties due to his anger and 
drowsiness.  See the VA medical treatment record of August 2005, 
and the VA psychiatric examinations of August 2006 and August 
2007.  The Board notes that the August 2007 VA psychiatric 
examination indicated that the Veteran's anxiety level was 
exacerbated by his work, and would likely "be lower if he could 
work in an environment with minimal interactions with coworkers 
or the public."  

In terms of his social impairment, the Board notes that the 
Veteran's history shows isolation and estrangement at work and 
some significant difficulties with his home life.  The Veteran 
reported generally consistent anger towards his coworkers, and 
difficulty getting along at work.  He also reported a desire to 
hurt someone (see the VA medical treatment record of October 
2005), and some homicidal ideation towards his boss (see the VA 
psychiatric examination of August 2006).  At the time of his 
August 2006 VA psychiatric examination, the Veteran also reported 
that he had fears of hurting others and few friends.  
Nevertheless, the Veteran has maintained consistent employment, a 
successful relationship with a partner, having established a 
marriage, and has also maintained a guitar hobby and some 
involvement at his church.  See the VA psychiatric examination of 
August 2007.  Furthermore, even though at the time of his July 
2005 treatment the Veteran was offered hospitalization, he was 
indicated as not being a danger to himself or others.  Neither 
the treating physicians, nor the Veteran's VA psychiatric 
examiners, have indicated that this has changed such that the 
Veteran should be provided a higher disability rating.  In fact, 
the Veteran has been consistently shown to not have plans or 
intent to hurt himself or others.

Therefore, in reviewing the various manifestations of the 
Veteran's disorder, the Board concludes that the evidence of 
occupational and social impairment with occasional decreases in 
work efficiency.  The Board reaches this conclusion based 
primarily on the apparent effects on his work of his panic 
attacks and sleep disorder.  Furthermore, the Board notes that 
the Veteran shows certain symptoms specifically indicated in 
Diagnostic Code 9400 as relevant to a 30 percent rating.  The 
Veteran's panic and drowsiness at work clearly causes 
intermittent inability to perform his occupational tasks.  The 
evidence of a major depressive disorder and the record shows that 
the Veteran shows evidence of a depressed mood as well as 
anxiety.  Furthermore, the Veteran has several times reported 
panic attacks which occur once or twice a month.  See the 
Veteran's August 2006 statement, and the VA psychiatric 
examinations of August 2006 and August 2007.  Finally, the 
Veteran has clearly shown chronic sleep impairment throughout the 
period on appeal.  As such, the Board concludes that the 
Veteran's disability rating is appropriately assessed at 30 
percent for the period on appeal.  

The Board notes that the record reveals some evidence of 
restricted affect, and the Veteran's reported anger towards his 
colleagues shows some disturbances of mood; however, the Veteran 
has generally shown that he does not experience occupational and 
social impairment with reduced reliability and productivity as 
necessary for a disability rating of 50 percent.  Of particular 
note is his August 2007 examination which did not show "major 
limitations which would preclude employment," and there "were 
no observable impairments in [the Veteran's] thought processes or 
communication skills."  In essence, the Veteran is functioning 
satisfactorily with routine behavior, self-care, and conversation 
normal.  He has also maintained full employment and established a 
successful relationship with his spouse over the appeal period.  
Furthermore, the Veteran has generally been reported to be alert 
and oriented with a well-groomed general appearance and behavior 
which is calm and cooperative.  He has also been indicated as 
showing normal speech and linear goal-directed thought processes, 
with consistently fair judgment and insight.  Therefore, the 
Veteran is not entitled to a disability rating in excess of 30 
percent for the appeal time period.  38 C.F.R. § 4.3.

The Board also notes that at the time of the July 2005 VA medical 
treatment record, the Veteran was indicated as having some 
suicidal ideation, and some evidence of thoughts about hurting 
others in October 2005, and August and September 2006.  The 
August 2006 and August 2007 VA psychiatric examinations also 
recorded some history of prior suicidal thoughts.  These type of 
thoughts are relevant to a 70 percent disability rating, and the 
evidence of persistent hallucinations which may be considered 
relevant to a 100 percent disability rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  However, given the Veteran's ability to 
maintain full employment, and his ability to establish his 
current relationship with his wife, and also his church 
involvement throughout the appeal period, the Board concludes 
that the evidence of record establishes that the Veteran is 
appropriately rated at 30 percent for the entire appeal period.  
38 C.F.R. § 4.7.  In determining that the Veteran does not meet 
the requirements for a rating in excess of 30 percent for the 
time-frame under consideration, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as examples 
of the type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the Rating 
Schedule to warrant the assigned rating for the Veteran's 
acquired psychiatric disorder.  See Mauerhan, supra.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 percent 
for the Veteran's for the appeal period.  38 C.F.R. § 4.3.

In summary, prior to August 23, 2007, the Board finds that the 
evidence supports an increased rating of 30 percent, but no 
greater, for this period under Diagnostic Code 9400.  38 C.F.R. 
§ 4.3.  However, after August 23, 2007, the Board concludes that 
the evidence does not support an evaluation in excess of 30 
percent for his panic disorder.  Id.  

Staged rating for Veteran's Service-Connected Psychiatric 
Disorder

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a further 
staged rating is appropriate.  Here, the AOJ had already 
"staged" the Veteran's ratings by providing him with a rating 
of 10 percent prior to August 23, 2007, and a rating of 30 
percent after August 23, 2007.  In this case, the Board has 
raised the Veteran's disability rating to parity for the entire 
appeal period concluding that there is no discernable difference 
between the Veteran's pre-August 23, 2007 psychiatric disorder 
and the severity of his disorder prior to the August 23, 2007 
examination during the relevant period.  Finally, as revealed 
above, the Board has concluded that the medical evidence of 
record shows that a rating of 30 percent is appropriate for 
entire appeal period.  Therefore, the Board concludes that the 
evidence of record provides no basis to "stage" his ratings for 
the appeal period. 

Extra-Schedular Rating for Veteran's Acquired Psychiatric 
Disorder

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
impairment caused by Veteran's panic disorder is clearly 
contemplated by Diagnostic Code 9400.  As such, the Veteran's 
level of impairment is within the range contemplated by the 
rating criteria, which reasonably describes his symptomatology.  
Finally, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization during the appeal 
period or marked interference with employment, to suggest that 
the Veteran is not adequately compensated by the regular Rating 
Schedule.  Thus, there is no evidence to support referring this 
case for an extraschedular evaluation.




ORDER

For the period prior to August 23, 2007, a disability rating of 
30 is granted for the service-connected panic disorder, subject 
to the laws and regulations governing the payment of 
VA compensation.

As of August 23, 2007, a rating in excess of 30 percent for the 
service-connected panic disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


